Citation Nr: 0308130	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-24 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of hypermotility of the bilateral temporal 
mandibular joints, currently rated as 20 percent disabling.

2.  Entitlement to service connection for 
fibromyalgia/myofascial pain syndrome (originally claimed as 
pain and limitation of motion in the shoulders and neck and 
numbness in the face and head), as secondary to service-
connected postoperative residuals of hypermotility of the 
bilateral temporal mandibular joints.

3.  Entitlement to service connection for rheumatoid 
arthritis of the knees.

4.  Entitlement to service connection for osteoarthritis of 
the knees.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to October 1952, 
and from November 1955 to November 1959.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the veteran filed his substantive appeal 
as to the issues of service connection for rheumatoid 
arthritis and osteoarthritis of the neck and knees after the 
other two matters on appeal had been transferred to the Board 
by the RO.  The Board finds, however, that the veteran's 
substantive appeal as to these service connection issues was 
timely and appropriately filed, and so these issues will also 
be included on appeal.  See 38 C.F.R. § 20.305(a)(2002).

(The issues of service connection for rheumatoid arthritis 
and osteoarthritis of the neck will be addressed in a later 
decision, after the completion of additional development.)


FINDINGS OF FACT

1.  VA has undertaken all necessary actions required by the 
Veterans Claims Assistance Act of 2000.

2.  The veteran's postoperative residuals of hypermotility of 
the bilateral temporal mandibular joints are manifested by 
painful limitation of inter-incisal motion, measured at a 
range of 20 to 35 millimeters.
3.  The veteran's current fibromyalgia/myofascial pain 
syndrome was caused by his service-connected postoperative 
residuals of hypermotility of the bilateral temporomandibular 
joints. 

4.  Rheumatoid arthritis of the knees was not shown in active 
service or within a year thereafter, and is not currently 
shown.  

5.  Osteoarthritis of the knees was not shown in active 
service or within a year thereafter, and is not currently 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
postoperative residuals of hypermotility of the bilateral 
temporal mandibular joints have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, Part 4, including § 4.150, Diagnostic Code 9905 
(2002). 

2.  Fibromyalgia/myofascial pain syndrome is proximately due 
to or the result of  service-connected postoperative 
residuals of hypermotility of the bilateral temporomandibular 
joints.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2002).

3.  Rheumatoid arthritis of the knees was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002). 

4.  Osteoarthritis of the knees was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Considerations

Initially, the Board is satisfied that VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that VA met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the 
September 2000, January 2002 and September 2002 rating 
decisions, the October 2000 and January 2003 statements of 
the case, the September 2002 supplemental statement of the 
case, and in letters from VA.  VA also attempted to inform 
the veteran of which evidence he was to provide, and which 
evidence VA would attempt to obtain on his behalf, as noted 
in correspondence dated in May 2001, for example.  Further, 
the Board finds that VA met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's service medical records, private treatment records 
and VA treatment records.  The veteran was also given 
relevant VA examinations in February 2000, May 2001 and 
October 2001, as well as the opportunity to testify at a 
hearing on his appeal, which he declined in writing.

The Board acknowledges that in a December 2002 statement, the 
veteran's representative requested an examination "to 
determine the relationship of the veteran's hypermotility and 
other conditions of his service-connected disability as they 
apply to the condition of fibromyalgia."  In this case, 
however, the Board finds that the veteran was afforded recent 
evaluations specifically to determine the extent of this 
relationship.  Accordingly, the Board finds that an 
additional examination is not warranted at this time to 
satisfy the requirements of the VCAA, as the medical findings 
contained in the current record provide an ample basis to 
assess the matter, with a favorable end result for the 
veteran.  

The pertinent evidence for review in this case includes the 
veteran's service medical records, VA treatment and 
examination records dated from approximately April 1965 to 
November 2002, current VA examination reports dated in 
February 2000, May 2001 and October 2001, and a private 
medical report from A.P.U., D.D.S., M.D., dated in May 2001.  
The claims file also contains written statements and argument 
from the veteran and his representative in support of the 
claims on appeal.  In reaching its decision, the Board has 
carefully reviewed, considered and weighed the probative 
value of all of the relevant evidence of record.  

Entitlement to an Increased Evaluation for Postoperative 
Residuals of Hypermotility of the Bilateral Temporal 
Mandibular Joints

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on the 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  The current level of disability, however, is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When evaluating disabilities of the musculoskeletal system, 
it is also necessary to consider, with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The veteran's postoperative residuals of hypermotility of the 
bilateral temporal mandibular joints are currently rated as 
20 percent disabling under 38 C.F.R. § 4.150, Diagnostic Code 
(DC) 9905, for limited motion of temporomandibular 
articulation.  Under DC 9905, a 20 percent rating is 
applicable when the inter-incisal range of motion is measured 
at 21 to 30 millimeters (mm).  A higher 30 percent rating is 
available when inter-incisal range of motion is calculated at 
11 to 20 mm.  See 38 C.F.R. § 4.150.  

In the veteran's case, inter-incisal range of motion has been 
measured at between 20 to 35 mm, with pain frequently 
documented in the record.  A December 1999 VA treatment 
report noted that the veteran was able to open his jaw to an 
approximate measurement of two finger-widths.  A January 2000 
VA treatment report listed a measurement of 30 mm, with 
minimal pain noted upon opening and closing.  At a February 
2000 VA dental and oral examination, the maximum incisal 
opening was measured at 35 mm with pain; in a September 2000 
statement, the veteran asserted that this examiner forced his 
jaw open wider and did not seem concerned about his pain.  In 
a March 2000 VA treatment report, range of motion was to 35 
mm with pain.  A September 2000 VA treatment report recorded 
a measurement of 30 mm.  In an April 2001 report, A.P.U., 
D.D.S., M.D., commented that the veteran was unable to open 
his jaw any further than 20 mm.  At a May 2001 dental and 
oral examination, the maximum incisal opening was measured at 
25 mm with pain.  A March 2002 VA treatment report noted a 25 
mm opening, with documented pain. 

Accordingly, the Board finds that a 20 percent rating, and no 
more, is warranted in this case under DC 9905.  See 38 C.F.R. 
§ 4.7.  The Board observes, as noted above, that with the 
exception of one measurement at 20 mm, the high end of the 
scale for a rating of 30 percent under DC 9905, the clear 
majority of the recorded measurements for inter-incisal range 
of motion have been within a range where a rating of either 
10 or 20 percent is applicable.  The Board does acknowledge 
that pain is an obvious component of the veteran's service-
connected disability.  In consideration of this pain, the 
Board finds that a rating of 20 percent under DC 9905 most 
appropriately compensates the veteran, as some of his inter-
incisal motion measurements actually fall within the range 
where a 10 percent rating would be applicable, but for the 
Board's consideration of the role that pains plays in his 
overall disability picture.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  Further, the Board finds that the 
evidence more nearly approximates a rating of 20, and not 30 
percent.  In light of only a sole finding in the record of a 
measurement that would satisfy the requirements for a 30 
percent rating, a 20 percent rating is for application under 
the law.  See 38 C.F.R. § 4.7.

The Board notes that it has reviewed other diagnostic codes 
that may apply to afford a higher rating.  DC 9900 (for 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible), DC 9901 (for complete loss of the mandible), DC 
9902 (for loss of approximately one-half of the mandible), DC 
9903 (for nonunion of the mandible), DC 9904 (for malunion of 
the mandible) and DC 9913 (for loss of teeth due to loss of 
substance of the body of the maxilla or mandible without loss 
of continuity) are other potentially applicable codes.  See 
38 C.F.R. § 4.150.  These conditions, however, are not 
demonstrated in the record so as to afford the veteran a 
rating greater than 20 percent.  The Board further notes that 
the other codes listed for rating dental and oral conditions 
are not applicable here, as this service-connected disability 
does not concern the ramus (DC 9906 and DC 9907), condyloid 
process (DC 9908), coronoid process (DC 9909), hard palate 
(DC 9911 and DC 9912), or maxilla (DC 9914, DC 9915 and DC 
9916).  Id.    

The Board has contemplated extraschedular evaluation in this 
case, but finds that there has been no showing that this 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the 
currently assigned  20 percent rating; (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
38 C.F.R. § 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to Secondary Service Connection for 
Fibromyalgia/Myofascial Pain Syndrome

The veteran avers that his current fibromyalgia/myofascial 
pain syndrome, originally claimed as pain and limitation of 
motion in the shoulders and neck and numbness in the face and 
head, was caused by his service-connected disability of 
postoperative residuals of hypermotility of the bilateral 
temporal mandibular joints.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. § 
3.310(a).  Service connection claims may be granted on a 
secondary basis if sufficiently shown to be related to 
another service-connected disability.  In order to prevail on 
the issue of entitlement to secondary service connection, 
there must be: (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board acknowledges that there are credible current 
diagnoses of fibromyalgia and myofascial pain syndrome in the 
record.  Further, as addressed above, the veteran is 
presently service-connected for postoperative residuals of 
hypermotility of the bilateral temporal mandibular joints.  
The Board accordingly observes that the first element 
(current disability) and second element (a service-connected 
disability) under Wallin have been appropriately established 
by the record.  The element truly at issue here, therefore, 
is the third requirement, addressing whether there is 
competent medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  

There are several differing medical opinions on record 
addressing the possibility of a relationship between the 
veteran's service-connected disability and his current 
fibromyalgia/myofascial pain syndrome.  In a February 2000 VA 
dental and oral examination report, a staff dentist stated 
that the veteran had pain and limited range of motion in his 
neck and shoulders which can be related to his 
temporomandibular joint dysfunction.  An April 2001 treatment 
note signed by two VA medical personnel records a diagnosis 
of myofascial pain secondary to temporomandibular joint 
problems.  In a May 2001 VA fibromyalgia examination report, 
a nurse practitioner stated that the current fibromyalgia is 
as likely as not triggered by the veteran's temporomandibular 
joint problems.  In a May 2001 VA dental and oral examination 
report, a staff dentist (the same one who conducted the 
February 2000 VA examination) reported that she could not 
state that the current fibromyalgia is due to 
temporomandibular joint dysfunction, but that she could state 
that the veteran has symptoms related to the sister component 
of fibromyalgia, myofascial pain syndrome.  In an October 
2001 VA fibromyalgia examination report, a staff physician 
opined that the veteran has a long history of 
fibromyalgia/myofascial pain syndrome that seems to be/have 
been more of a localized condition with headaches and 
neck/shoulder/arm pain through the years.  Finally, a 
February 2002 VA treatment report prepared by two VA medical 
personnel includes a diagnosis of myofascial pain secondary 
to temporomandibular joint problems.  

The Board recognizes that the competent medical evidence of 
record concerning the validity of a relationship between the 
veteran's service-connected postoperative residuals of 
hypermotility of the bilateral temporal mandibular joints and 
his current fibromyalgia/myofascial pain syndrome is in a 
state of relative equipoise, and as such, the Board must find 
in favor of the veteran that there is credible medical 
evidence of a nexus between these two disabilities.  See 
38 C.F.R. § 3.102.  Accordingly, because there is competent 
evidence of record satisfying all three Wallin requirements 
for secondary service connection, the Board holds that 
service connection for fibromyalgia/myofascial pain syndrome 
is warranted in this case.

Entitlement to Service Connection for Rheumatoid Arthritis 
and Osteoarthritis of the Knees

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
granted where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's service medical records 
are negative for any complaints, symptoms, diagnosis or 
treatment of knee problems, or for findings of rheumatoid 
arthritis or osteoarthritis in the knees.  Further, the 
claims file contains no record of complaints, symptoms, 
diagnosis or treatment of the knees, or of rheumatoid 
arthritis or osteoarthritis of the knees, within a year after 
active service, as necessary for the Board's consideration of 
presumptive service connection for chronic diseases, 
including arthritis.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Board also observes that there is no record of any current 
diagnoses of rheumatoid arthritis or osteoarthritis of the 
knees.  Further, at an October 2001 VA fibromyalgia 
examination, the examiner reported that he saw no evidence of 
rheumatoid arthritis, and noted that a prior rheumatoid 
factor test in 1988 had been negative.  

There is no competent medical evidence to indicate that the 
veteran had knee problems in service, including the 
development of any knee arthritis in service or within a year 
after service.  Further, there is no credible evidence of 
record to support a finding of a current arthritic problem in 
the knees, either rheumatic or osteoarthritic.  These claims, 
therefore, do not warrant service connection.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against these two claims, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased evaluation for postoperative residuals of 
hypermotility of the bilateral temporal mandibular joints is 
denied.

Service connection for fibromyalgia/myofascial pain syndrome 
is granted.

Service connection for rheumatoid arthritis of the knees is 
denied.

Service connection for osteoarthritis of the knees is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

